Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 6, 11-13, 15, 17, 43, 44, 46, 48, 53-55, 57, 59 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and similar independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 4, 12, 13, 15, 43, 44, 46, 54, 55, 57 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #88bis (R1-1704583) in view of Sun et al. (US 2018/0287745).
For claim 1, 3GPP teaches: A method for determining whether data are interrupted, the method comprising:
receiving, by a terminal, a downlink control channel transmitted by a base station to schedule retransmission (see at least section 2, HARQ retransmission of CBGs may be implemented with option 1 wherein a DCI field (sent to UE) scheduling a HARQ retransmission may indicate which subset of CBGs of an initial transmission are contained in the retransmission); and
determining, by the terminal, whether there are interrupted data among earlier N received transmissions of a retransmission data packet scheduled by the downlink control channel, according to the downlink control channel, wherein N is an integer more than or equal to 1 (see at least section 2, option 1 DCI may indicate which CBGs are being retransmitted, and also indicate punctured resources of the transmission (section 1, punctured/failed data may be due to interruption by priority data), thus indicating which data/CBGs were not received (interrupted) from the previous transmission).
3GPP does not explicitly teach: wherein the determining, by the terminal, whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, according to the downlink control channel is performed in any one of the following approaches:
in a first approach, when the terminal receives the downlink control channel before feeding back Acknowledgement/Non-Acknowledgement, ACK/NACK, information for the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, the terminal determines that there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel;
in a second approach, the downlink control channel comprises a second indicating field, wherein the second indicating field comprises 1-bit indication information, or 1-bit indication information for each TB scheduled by the downlink control channel to be transmitted in the same shared channel, wherein the second indicating field indicates whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel;
wherein when it is determined in the second approach that there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, the method further comprises: when the downlink control channel comprises a first indicating field, determining, by the terminal, that there are interrupted data among the earlier N received transmissions of a CBG scheduled by the first indicating field in the downlink control channel to be retransmitted;
in a third approach, the downlink control channel comprises a second indicating field, wherein the second indicating field comprises M-bit indication information, or M-bit indication information for each TB scheduled by the downlink control channel to be transmitted in the same shared channel, wherein 1-bit in the M-bit indication information corresponds to one of CBGs into which an initially transmitted TB is segmented, and indicates whether there are interrupted data among the earlier N received transmissions of the corresponding CBG, wherein M is an integer more than or equal to 1; and
in a fourth approach, the terminal receives a shared channel scheduled by the downlink control channel, wherein the shared channel comprises a third indicating field, and the third indicating field indicates whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel.  Sun from an analogous art teaches wherein bit information including a bit indication per CBG may be used to indicate transmitted data was punctured (see at least 0072 and fig. 7, when a retransmission type indicator is 0, a CBG list included in a retransmission grant may comprise a bitmap where each bit indicates whether a corresponding CBG is to be retransmitted due to puncturing (Abstract, CBGs are comprised in a TB)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sun to the system of 3GPP, so the DCI comprises an M-bit indication, with each bit of the M-bits corresponding to a respective CBG of the initial transmission and indicating whether that respective CBG is retransmitted due to being punctured (interrupted), as suggested by Sun.  The motivation would have been to facilitate puncture notification by using a bit indication to efficiently indicate the specific punctured CBGs to be retransmitted (Sun 0071-0072).
For claim 2, 3GPP, Sun teaches claim 1, 3GPP further teaches: wherein the downlink control channel comprises a first indicating field, wherein the first indicating field indicates which Code Block Group (CBG) among segmented CBGs of an initially transmitted Transport Block (TB), is to be retransmitted in a shared channel scheduled by the downlink control channel (see at least section 2, DCI field scheduling a HARQ retransmission may indicate which subset of CBGs of an initial transmission are contained in the retransmission); wherein the first indicating field exists or is valid only in a downlink control channel scheduling retransmission (see at least section 1-2, partitioning CBs into CBGs may be implemented to improve HARQ retransmission efficiency, thus the CBG subset indication is disclosed to exist in the DCI scheduling retransmission); or the first indicating field exists or is valid when the terminal is configured to transmit data with CBGs; or the first indicating field exists or is valid in any downlink control channel.
For claim 4, 3GPP, Sun teaches claim 1, 3GPP further teaches: wherein the terminal determines whether the downlink control channel is a downlink control channel scheduling retransmission as follows: the terminal determines whether the downlink control channel is a downlink control channel scheduling retransmission according to a Downlink Control Information (DCI) format used for the downlink control channel; or the terminal determines whether the downlink control channel is a downlink control channel scheduling retransmission according to a Radio Network Temporary Identity (RNTI) used for the downlink control channel; or the terminal determines whether the downlink control channel is a downlink control channel scheduling retransmission according to a Hybrid Automatic Repeat reQuest (HARQ) process number and a new data indicating field in the downlink control channel; or when the downlink control channel comprises a first indicating field indicating at least one CBG to be retransmitted, the terminal determines that the downlink control channel schedules retransmission (see at least section 2, DCI field scheduling a HARQ retransmission may indicate which subset of CBGs of an initial transmission are contained in the retransmission, thus a UE would know the CBGs are scheduled to be retransmitted based on the received DCI).
For claim 12, 3GPP teaches: A method for determining whether data are interrupted, the method comprising:
transmitting, by a base station, a downlink control channel to a terminal to schedule retransmission (see at least section 2, HARQ retransmission of CBGs may be implemented with option 1 wherein a DCI field (sent to UE) scheduling a HARQ retransmission may indicate which subset of CBGs of an initial transmission are contained in the retransmission); and
notifying, by the base station, the terminal using the downlink control channel about whether there are interrupted data among earlier N received transmissions of a retransmission data packet scheduled by the downlink control channel, wherein N is an integer more than or equal to 1 (see at least section 2, option 1 DCI may indicate which CBGs are being retransmitted, and also indicate punctured resources of the transmission (section 1, punctured/failed data may be due to interruption by priority data), thus indicating which data/CBGs were not received (interrupted) from the previous transmission).
3GPP does not explicitly teach: wherein the base station notifies the terminal using the downlink control channel about whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, in any one of the following approaches:
in a first approach, when the base station transmits the downlink control channel before feeding back Acknowledgement/Non-Acknowledgement, ACK/NACK, information for the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, the base station notifies the terminal that it is determined that there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel;
in a second approach, the downlink control channel comprises a second indicating field, wherein the second indicating field comprises 1-bit indication information, or 1-bit indication information for each TB scheduled by the downlink control channel to be transmitted in the same shared channel wherein the second indicating field indicates whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel;
wherein when it is determined in the second approach that there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, the method further comprises: when the downlink control channel comprises a first indicating field, notifying the terminal that it is determined there are interrupted data among the earlier N received transmissions of a CBG scheduled by the first indicating field in the downlink control channel to be retransmitted;
in a third approach, the downlink control channel comprises a second indicating field, wherein the second indicating field comprises M-bit indication information, or M-bit indication information for each TB scheduled by the downlink control channel to be transmitted in the same shared channel, wherein 1-bit in the M-bit indication information corresponds to one of CBGs into which an initially transmitted TB is segmented, and indicates whether there are interrupted data among the earlier N received transmissions of the corresponding CBG, wherein M is an integer more than or equal to 1; and
in a fourth approach, the base station transmits a shared channel scheduled by the downlink control channel, wherein the shared channel comprises a third indicating field, and the third indicating field indicates whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel.  Sun from an analogous art teaches wherein bit information including a bit indication per CBG may be used to indicate transmitted data was punctured (see at least 0072 and fig. 7, when a retransmission type indicator is 0, a CBG list included in a retransmission grant may comprise a bitmap where each bit indicates whether a corresponding CBG is to be retransmitted due to puncturing (Abstract, CBGs are comprised in a TB)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sun to the system of 3GPP, so the DCI comprises an M-bit indication, with each bit of the M-bits corresponding to a respective CBG of the initial transmission and indicating whether that respective CBG is retransmitted due to being punctured (interrupted), as suggested by Sun.  The motivation would have been to facilitate puncture notification by using a bit indication to efficiently indicate the specific punctured CBGs to be retransmitted (Sun 0071-0072).
Claim 13 recites a method substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 15 recites a method substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 43 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 44 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 46 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 54 recites an apparatus substantially similar to the method of claim 12 and is rejected under similar reasoning.
Claim 55 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 57 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.

Claim 11, 53 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #88bis (R1-1704583) in view of Sun et al. (US 2018/0287745) in view of Suga (US 2009/0186644).
For claim 11, 3GPP, Sun teaches claim 1, but not explicitly: wherein when the terminal determines that there are interrupted data, the terminal clears the interrupted data, or the terminal replaces the interrupted data with corresponding data in the retransmitted data packet.  Suga from an analogous art teaches this (see at least 0071, retransmission data may replace previous data not received correctly; previous data may also be discarded).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Suga to the system of claim 1, so when the UE determines to receive retransmitted data, it may replace previous interrupted data and/or discard interrupted data, as suggested by Suga.  The motivation would (Suga 0071).
Claim 53 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 6, 17, 48, 59 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 6, 17, 48, 59 the prior art fails to teach/suggest: wherein when it is determined in the first approach that there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, the method further comprises:
when the downlink control channel comprises a first indicating field, determining, by the terminal, that there are interrupted data among the earlier N received transmissions of a CBG scheduled by the first indicating field in the downlink control channel to be retransmitted;
wherein in the second approach or the third approach, the second indicating field exists or is valid only in a downlink control channel scheduling retransmission; or the second indicating field exists or is valid when the terminal is configured to transmit data with CBGs; or the second indicating field exists or is valid in any downlink control channel;
wherein in the fourth approach, the third indicating field indicating whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel comprises:
the third indicating field indicating: whether there are interrupted data among the earlier N received transmissions of each CBG among CBGs into which an initially transmitted TB is segmented, or whether there are interrupted data among the earlier N received transmissions of a CBG scheduled by the downlink control channel to be retransmitted, or which Code Block (CB) has interruption within the earlier N received transmissions of CBs in a CBG scheduled by the downlink control channel to be retransmitted, or which symbol has interruption within symbols occupied by the number of times previous transmissions, of a CBG scheduled by the downlink control channel to be retransmitted, or which symbols among symbols occupied by the earlier N received transmissions of CBs in a CBG scheduled by the downlink control channel to be retransmitted; and/or
the third indicating field, and retransmitted information carried in the shared channel is encoded separately; and/or
the third indicating field is transmitted over a resource corresponding to fixed CBG of CBGs carried in the shared channel, through puncturing or rate matching; and/or
before the terminal obtains the third indicating field, the method further comprises:
determining, by the terminal, whether the third indicating field exists, comprising:
determining that the third indicating field exists, upon determining that the shared channel carries retransmission; or
determining, by the terminal, whether the third indicating field exists based on a fourth indicating field of at least one bit in the downlink control channel, wherein the fourth indicating field indicates whether the third indicating field exists in the shared channel; and
when the terminal determines that the third indicating field exists, determining whether the third indicating field comprises more bits of indication information, wherein:
the third indicating field comprises at least one bit of indication information to indicate whether the third indicating field comprises more bits of indication information.  The closest prior art Sun et al. (US 2018/0287745) discloses the second and/or third approach usage of bit indication (0071-0072), but not the claimed fourth approach limitations (line 13-40 of the claim).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467